         Case 3:17-cv-01660-AWT Document 63 Filed 03/30/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

VIETNAM VETERANS OF AMERICA, et al.,                 )
              Plaintiffs,                            )
                                                     )
               v.                                    )       NO. 3:17cv1660-AWT
                                                     )
DEPARTMENT OF DEFENSE,                               )       MARCH 30, 2020
               Defendant.                            )
                                                     )

                       MOTION FOR EXTENSION OF TIME AND
                     MODIFICATION OF THE SCHEDULING ORDER

        On March 17, 2020, the Court entered a modified scheduling order (Doc. #62) in this

matter. Defendant respectfully requests an extension of time specifically regarding defendant’s

production of search declarations and Vaughn indices to the plaintiffs, pursuant to Fed. R. Civ. P.

16(b)(4) and D. Conn. Local Civ. R. 7(b), and extending all deadlines by fourteen days, as

follows. This is defendant’s second request specifically related to the search declarations and

Vaughn indices.

Event                                                            Current          Proposed
                                                                 Deadline         Deadline
Defendant produces all search declarations and Vaughn            3/30/2020        4/13/2020
indices
Plaintiffs will identify what is not contested                   4/20/2020        5/4/2020
Defendant’s MSJ                                                  5/11/2020        5/25/2020
Plaintiffs’ response to Defendant’s MSJ and Cross-MSJ            6/1/2020         6/15/2020
Defendant’s response to Plaintiffs’ Cross-MSJ and reply in       6/15/2020        6/30/2020
support of MSJ
Plaintiffs’ reply in support of Cross-MSJ                        6/30/2020        7/14/2020

        There is good cause for the motion, and there is good cause for it being filed fewer than

three days before the subject deadline. See D. Conn. L. Civ. R. 7(b). Defendant’s last request

for time was filed on March 16, 2020. ECF No. 61. Beginning around that time, and in the
         Case 3:17-cv-01660-AWT Document 63 Filed 03/30/20 Page 2 of 2



weeks since, there have been various adjustments to defense counsel and agency counsel’s

availability due to the COVID-19 pandemic. Unfortunately, various communication and

scheduling complications with the agency, and between the agency and defense counsel, have

caused the search declarations to not yet be ready for filing. Moreover, some of these issues

came to light on the third day before the deadline; others have arisen since then. Defense

counsel hopes that two additional weeks provide sufficient time to complete the declarations.

Plaintiffs’ counsel have consented to this request for a two-week extension. Defense counsel

notes that new information, received today, indicates that defense counsel’s availability may be

diminished in the next week. If an additional extension is necessary, defense counsel will alert

plaintiffs’ counsel and seek leave the Court.

       For the reasons stated above, defendant respectfully requests an extension of deadlines

consistent with the table of dates provided.

                                     Respectfully submitted,

                                                JOHN H. DURHAM
                                                United States Attorney

                                                By: /s/ Natalie N. Elicker
                                                Natalie N. Elicker, ct28458
                                                Assistant United States Attorney
                                                157 Church Street
                                                New Haven, CT 06510
                                                Telephone: (203) 821-3700
                                                Fax: (203) 773-5373
                                                Email: Natalie.Elicker@usdoj.gov
                                                Counsel for Defendant




                                                2
